Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sadakata (US 2002/0031959; cited by Applicant). Sadakata discloses the claimed outboard motor 10 attached to a boat 11 and configured to be rotated between a full tilt up position (Figure 2) and a full trim in position (Figure 1), the outboard motor including a bracket 12, an outboard motor body 16, a tilt shaft 13, a tilt cylinder 20, a lower connecting pin 62, an upper connecting pin 61, the upper connecting pin is located at a lower limit position below the tilt shaft 13 when the outboard motor is located at the full trim in position (Figure 1), the upper connecting pin 61 is located at an upper limit position above the tilt shaft 13 when the outboard motor body is located at the full tilt up position (Figure 2), the upper connecting pin 61 is configured to rotate from the lower limit position to a horizontal position, with regard to the outboard motor, at the same height as the tilt shaft 13 at a first rotation angle, the upper connecting pin 61 is configured to rotate from the horizontal position, with regard to the outboard motor, to the upper limit position around the tilt shaft 13 at a second rotation angle, and the second rotation angle is larger than the first rotation angle (Figure 2). With respect to claims 7-8, 10-11, note Sadakata, Figure 1.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadakata (US 2002/0031959; cited by Applicant) in view of Suzuki et al (US 8814614; cited by Applicant). Sadakata does not disclose an electric motor below the base. Suzuki et al teach an outboard motor having a cowl 13 and with electric motor 7 below a base 14 (Figures 1A, 1B). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Sadakata with an electric motor below a base as taught by Suzuki et al for reduced emissions. The combination combines known features to achieve predictable results.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadakata (US 2002/0031959; cited by Applicant) in view of Blanchard (US 6220905; cited by Applicant). Sadakata does not disclose the claimed arrangement. Blanchard teaches an outboard motor with the claimed arrangement (Figures 3A, 3C). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Sadakata with the claimed arrangement as taught by Blanchard for improved leverage. The combination combines known features to achieve predictable results.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Funami (US 6325686) shows an outboard motor arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617